Citation Nr: 1538369	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  10-25 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUES

1. Entitlement to service connection for a low back disability.  

2. Entitlement to service connection for a bilateral leg disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The appellant is a Veteran who had a period of active duty for training (ACDUTRA) from February 24, 1978, to August 2, 1978, and served on active duty from December 1978 to January 1982.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's record is now in the jurisdiction of the Montgomery, Alabama RO.  At his request, the Veteran was scheduled for a Travel Board hearing in June 2015; he failed to appear for the hearing, and his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.  


REMAND

The Veteran asserts that he has low back and bilateral leg disabilities manifested by pain due to injuries sustained parachuting in service.  He is competent to report symptoms he experiences through his senses.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  His service treatment records show that in a July 1978 report of medical history, he reported leg cramps; in October 1980, he was seen for left foot and shin injuries sustained rappelling; in November 1980, he reported foot problems, diagnosed as immersion foot, after completing a confidence course; and in December 1981, he was seen for a twisted left ankle sustained while walking.  He alleges that he has had low back and leg problems ever since service.  This record suggests he may have back and leg disabilities that might be related to injuries in service.  The record does not include documentation of current back and leg disabilities, their nature, or their etiology.   Accordingly (particularly in light of the low threshold standard as to when a VA nexus examination is necessary, endorsed by the Court in McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006)), a VA examination to secure a medical advisory opinion in these matters is necessary.  
The Veteran has submitted a signed November 2008 VA Form 21-4142 (Authorization and Consent to Release Information), but did not identify the private records he wanted VA to obtain on his behalf.  The record does not show follow-up by the AOJ.  Clarification and development to secure any pertinent records are necessary.  Records of any VA treatment the Veteran may have received for low back and leg disabilities would be pertinent evidence that is outstanding, and must be secured.   

Accordingly, the case is REMANDED for the following:

1. The AOJ should ask the Veteran to identify the provider(s) of all evaluations and treatment he has received for low back and leg disabilities and to provide any releases necessary for VA to secure any private records of such evaluations and/or treatment.  The AOJ should secure complete records of such evaluations and/or treatment from all providers identified, to specifically include any VA records.  

2. Thereafter, the AOJ should arrange for an orthopedic examination of the Veteran to establish the presence, and determine the nature and likely etiology of any low back and leg disabilities.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on a review of the record, and examination of the Veteran, the examiner should provide opinions that respond to the following:  

(a) Please identify (by diagnosis) each low back or leg disability found.  

(b) Please identify the likely etiology of each low back and leg disability entity diagnosed.  Specifically, is it at least as likely as not (i.e., a 50% or better probability) that such is related to the Veteran's service (to include as due to parachuting or other injuries sustained therein)?  

The examiner must explain the rationale for all opinions, citing to supporting factual data and/or medical literature, as appropriate.  

3. The AOJ should then review the record, and readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

